Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the After-Final Response, which has not been entered.   
Specification
The objection to the abstract would be withdrawn based on the amendment submitted.  
Claim Objections
The rejection of claims 1-3, 82 and 85 because of the variables R6, R’6, R7, R’7, and R”7 would be withdrawn based on the amendment submitted.  

Claims 1 and 82 are objected to because of the following informalities: the definitions R1, R3, and R4 are also not written in the alternative. The definitions should be written with an “or” or “and” term between the last two variables in each list. Appropriate correction is required.
Applicant has not properly addressed the above rejection. For example, the term “or” or “and” should be inserted between “CH2F” and “CHF2” in the definition of R3. Therefore this rejection would be maintained. 


Claim Rejections - 35 USC § 112
The rejection of claim 21 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for all the species which have a cyclopentyl ring at R4, would be withdrawn based on the amendment submitted.  
Claim Rejections - 35 USC § 102
The rejection of claims 1-7 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gai et al. (US 20080032936) , would be withdrawn based on the amendment submitted.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624